Alfred Skropski, aged 22 years, Elmer Rieck, aged 25 years, and Harvey Van Horn, aged 18 years, upon arraignment in the circuit court, pleaded guilty to the crime of statutory rape (unlawfully and carnally knowing and abusing a female *Page 463 
under the full age of 16 years, Act No. 328, § 520, Pub. Acts 1931 [Stat. Ann. § 28.788]). Skropski was sentenced to a term of not more than 25 years, and not less than 12 years; Rieck to a term of 5 to 15 years, and Van Horn from 25 to 30 years. After sentence, and during imprisonment thereunder, defendants moved the court to set the sentences aside, allow them to change their pleas to not guilty, and grant them a new trial. The court denied the motions, and defendants appeal.
The circuit judge examined into their cases, had report from the friend of the court, and took proof as to the age of the girl.
Defendants in their applications make no denial of their guilt beyond stating that they were too drunk to know what they were doing. They were not too drunk to drive an automobile, ask the girl to go with them, ostensibly, to a resort, and drive 11 miles into the country and there rape her, then drive to a town, get a lunch and return near to the former place and again rape her.
They claim that their cases were hurried through the court without opportunity to consult an attorney and that they pleaded guilty under the assurance of the assistant prosecuting attorney that such would be their best course.
A week elapsed between the entry of their pleas and sentence; their relatives and friends had access to them and, when they pleaded guilty, they stated to the court that no inducement to do so had been held out to them, and they did so because they were guilty. Before sentence the court had an investigation made and was fully informed as to their characters.
In the motions it is claimed that the sentences were excessive. For their crimes the statute attaches the penalty of life imprisonment or any term of years. *Page 464 
Decency forbids placing the details of their offense upon the record. We may state, however, that the girl was raped six times, and received a black eye in the course of her resistance, as appears from the confessions made by each of the defendants in open court. The sentences, without knowledge of the full details of the crime, may appear to have been severe, but sentences authorized by statute do not call for vacation by this court.
In denying the motions the circuit judge stated:
"It is further the finding of this court that no false assurance, or any assurance whatever, was made by any of the prosecuting officers, and none made by Mr. Nunneley, to bring about, or, rather, that would tend in any way to bring about the plea. No assurance of lenient treatment or escape from punishment in any degree was made by Mr. Nunneley. The court is convinced none such were made at all. I talked quite freely with the three young men and I am sure from their statements no such assurance was given them by Mr. Nunneley, as is now claimed by them in their motion — no such assurance was given them. Therefore the statements, in view of all the matters connected with them, are considered by the court to have been voluntarily and properly made. Their pleas were voluntary, were properly entered. They sought no advice of counsel, although privately the court asked each of them whether they wanted a lawyer. Two reputable attorneys of this bar consulted with the court — Senator Matthews and Mr. Gage — and separately reported to the court concerning Mr. Rieck who had consulted with them, as they said. They were assured all matters and statements for leniency or anything affecting the status of the case would be received by the court."
The motions were properly denied and, no ground for our interference with the action of the circuit judge being made to appear, we affirm. *Page 465 
Our attention is called to the fact that defendant Rieck has died in prison. We note the fact.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred.